PER CURIAM.
We affirm the judgment of the trial court. However we agree with appellant that there are imperfections in his sentence. The present sentence does not specify the amount of credit for time served as required by Section 921.161(1), Florida Statutes (1975). Brooks v. State, 349 So.2d 794 (Fla.2d DCA 1977). Moreover, the phrase “at hard labor” in the sentence is improper. Brooks v. State, supra. The case is remanded in order to correct the sentence, and the appellant need not be present at that time.
GRIMES, Acting C. J., SCHEB, J., and McNULTY, JOSEPH P. (Ret.), Associate Judge, concur.